Citation Nr: 0428154	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-02 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected paroxysmal tachycardia, currently evaluated 
as thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1963 to 
February 1967.    

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The record indicates that the veteran cancelled a hearing 
scheduled to be held in September 2003, at the RO, before a 
Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The veteran reportedly has at least a few paroxysmal 
tachycardia episodes (supraventricular arrhythmias) per week.  
Medical evidence indicates that the veteran was seen in the 
emergency room several times for brief stays since late 2000 
for tachycardia episodes, after which he was released 
following the performance of necessary diagnostic testing.  
The episodes are managed with medication.
  
2.  Paroxysmal tachycardia does not require frequent 
confinement or hospitalization; nor does it significantly 
interfere with the performance or retention of gainful 
employment. 


CONCLUSIONS OF LAW

1.  As the veteran's service-connected paroxysmal tachycardia 
(supraventricular arrhythmias) currently is assigned 30 
percent, the highest evaluation permissible therefor, a 
higher schedular evaluation is not possible.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7010 
(2003).

2.  Extracurricular evaluation for service-connected 
paroxysmal tachycardia is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In May 2001, the RO 
sent the veteran a letter discussing VA's VCAA duties and 
veteran's and VA's respective responsibilities in claim 
development.  It advised the veteran that he could submit 
current medical evidence to show that his service-connected 
disorder had increased in severity.  The letter stated what 
additional evidence or information is needed.  It also asked 
the veteran to tell the RO about any additional evidence or 
information for which he wanted the RO's help in obtaining, 
or provide such items himself.  In May 2003, the RO sent the 
veteran a follow-up letter telling him what evidence has been 
received and associated with the claims file and what 
additional information or evidence is needed.  Further, 
through the Statement of the Case (SOC) and two Supplemental 
SOCs, the veteran had ample notice of what evidence and 
information are needed to establish entitlement to the 
disability benefits claimed and what evidence was received 
and considered in evaluating the claim.  It is noted that the 
SOC set forth 38 C.F.R. § 3.159 (2003), which, among other 
things, advises a claimant that he can submit any evidence in 
his possession that is relevant to the claim.  The record 
indicates that the veteran submitted relevant private medical 
records in May 2003 and August 2003, after the two VCAA 
letters and SOC were sent to him.

The Board notes that VCAA notification apparently was 
achieved with more than one letter, and in combination with 
the SOC and SSOC.  Moreover, only the May 2001 letter, which, 
alone, arguably is not a complete VCAA letter, was sent 
before the AOJ decision from which this appeal arises (in 
October 2001).  At most, these are technical defects that 
posed no prejudice to the veteran, as he had ample 
opportunity during the appeal period to provide relevant 
evidence.  The statute requires complying notice, and he was 
given such notice, albeit not in a single, pre-AOJ decision 
notice.  The veteran did submit relevant (private medical) 
evidence, as discussed above.  The record further reflects 
that the RO obtained and associated with the claims folder VA 
medical evidence.  The veteran also was provided more than 
one VA compensation and pension (C&P) medical examination.  
Neither the veteran nor his representative has argued that 
there exists some other pertinent evidence that is not in the 
record due to some VCAA notification defect.          

It also is noted that the Pelegrini Court explicitly stated 
in its June 24, 2004 decision that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision, "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein to mean 
that the intent and purpose of the law are to provide a valid 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case, but that a case-by-case 
evaluation may be necessary in certain cases.  The Board has 
conducted such an evaluation and has determined that adequate 
notice was provided here.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include private and VA medical 
records, VA C&P examination reports, and veteran's written 
statements, and associated them with the claims folder.  The 
veteran was given an opportunity to personally testify in 
connection with this appeal, but declined to exercise this 
right.  Nothing in the record indicates that the veteran 
identified any relevant records for which he wanted VA's 
assistance in obtaining that are not presently included in 
the record.  It is noted that no new evidence was submitted 
after the issuance of the June 2004 SSOC.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  Separate rating codes identify various disabilities.  
Id.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2003).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2003). 

The determination of whether an increased evaluation is 
warranted is based on a review of the record and the 
application of pertinent regulations.  38 C.F.R. § 4.1 
(2003).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, in general, for a claim for an increased rating for 
a disability for which service connection was established 
years before, as is the case here (see July 1967 rating 
decision establishing service connection for paroxysmal 
tachycardia), the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

VA diagnostic criteria applicable to this claim (diseases of 
the heart) are found in 38 C.F.R. § 4.104.  The Board notes 
that the VA last revised regulations pertaining to diseases 
of the heart, arteries, and veins, in 1998, well before the 
veteran filed his increased rating claim.  See 62 Fed. Reg. 
65,207, 65,215 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104).  The revisions became effective on January 12, 1998.  
Accordingly, the revised regulations are applicable to this 
claim.

Under old 38 C.F.R. § 4.104, Diagnostic Code 7013, paroxysmal 
tachycardia manifested by infrequent attacks was assigned a 
10 percent rating. Paroxysmal tachycardia manifested by 
severe, frequent attacks was assigned a 30 percent rating.  
The revised regulations do not contain criteria applicable 
specifically to paroxysmal tachycardia.  Rather, the revised 
criteria rate paroxysmal atrial tachycardia by analogy to 
supraventricular arrhythmias under 38 C.F.R. § 4.104, 
Diagnostic Code 7010, or to sustained ventricular arrhythmias 
under Diagnostic Code 7011.

Under new Diagnostic Code 7010, a 10 percent rating is 
assigned for supraventricular arrhythmias manifested by 
permanent atrial fibrillation (lone atrial fibrillation), or 
1-4 episodes/year of paroxysmal atrial fibrillation, or other 
supraventricular tachycardia documented by ECG 
(electrocardiogram) or Holter monitor.  A 30 percent rating 
is assigned for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than 4 episodes/year 
documented by ECG or Holter monitor.  Thirty (30) percent is 
the highest rating available under Diagnostic Code 7010.

Under revised Diagnostic Code 7011, a 10 percent rating is 
warranted for sustained ventricular arrhythmias when a 
workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is 
required.  A 30 percent rating is warranted a workload of 
greater than 5 METs, but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A rating of 100 percent is assigned for chronic 
congestive heart failure; or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A rating of 100 percent also is 
awarded for an indefinite period from the date of hospital 
admission for initial evaluation and medical therapy for 
sustained ventricular arrhythmia; or for an indefinite period 
from the date of hospital admission for ventricular 
aneurysmectomy; or with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place.

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2) (2003).

The Board notes that 38 C.F.R. § 4.104 (2003), Diagnostic 
Criteria 7015 (atrioventricular block), also may be relevant 
here.  New Diagnostic Code 7015 provides a 10 percent rating 
when workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, where continuous medication or pacemaker is 
required.  A 30 percent rating is warranted when workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned for chronic 
congestive heart failure; or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

III.  Evidence and Analysis

As an initial matter, the Board noted that a 30 percent 
disability evaluation has been in effect for paroxysmal 
tachycardia since 1967.  In various statements submitted in 
support of this increased rating claim, the veteran has 
maintained that paroxysmal tachycardia has increased in 
severity such that the 30 percent evaluation is not 
commensurate to the extent of disability due to paroxysmal 
tachycardia.  The veteran has stated that he gets "attacks" 
some 5 times per week, but that they generally do not last as 
long as 15 minutes.  See appeal to the Board, VA Form 9 
(received in February 2003).

The medical records associated with this claim indicate that, 
in December 2000, the veteran was seen on an emergency basis 
at a private hospital with complaints of rapid heartbeat and 
chest palpitations.  He was diagnosed with supraventricular 
tachycardia, and he had 160 heart beats/minute.  The December 
2000 radiology report of the heart indicates that there is 
"no consolidation or active failure."     

The veteran was seen again at a private hospital in May 2002 
with complaints of substernal chest discomfort and a rapid 
heartbeat.  He reportedly had had intermittent (about once a 
month) episodes of palpitations during several years before 
May 2002, but also reported an increase in frequency 
(approximately twice per week) and duration of episodes 
during three months prior to admission.  Impressions noted 
were sick sinus syndrome with paroxysms of atrial 
fibrillation, coronary insufficiency, and atherosclerotic 
heart disease.  A stress test resulted in no evidence of 
ischemia with a preserved ejection fraction and mild septum 
hypokinesia.        

The veteran was seen at a private hospital in April 2003 with 
complaints of palpitations, dizziness, chest pain, and 
shortness of breath.  The diagnosis was supraventricular 
tachycardia with a heart rate of 159.         

VA medical center (VAMC) outpatient treatment records dated 
in 2000 to 2001 indicate a report of intermittent heart 
arrhythmia episodes, occurring about twice a week, due to 
recurrent supraventricular tachycardia.   

Private medical facility records dated in July to August 2003 
document reports of rapid heartbeat with findings of sinus 
rhythm, intraventricular conduction defect (IVCD), and sinus 
bradycardia.  

The record also indicates that the veteran was provided two 
VA C&P examinations in connection with this claim, in October 
2001 and in March 2004.  The October 2001 examination report 
provides that the veteran continues to report intermittent 
tachycardia episodes, which have occurred more frequently 
over time.  He is on medication to manage these episodes, and 
Valsalsa maneuvers usually are helpful in controlling his 
heart rate.  He denied shortness of breath, cough, 
expectoration, orthopnea, PND (paroxysmal nocturnal dyspnea), 
and blood pressure problems.  Electrocardiogram results 
indicated a left anterior fascicular block with a normal 
sinus rhythm, but chest X-ray results were normal.  
Echocardiogram/stress test results showed basically normal 
findings, with normal ventricular systolic function overall, 
no mitral valve prolapse, and good exercise capacity.  There 
was no evidence of ischemia.  The right atrium and left 
atrium of the heart, and right ventricular size and function 
were normal.  The veteran was diagnosed with supraventricular 
tachycardia and questionable mitral valve insufficiency.
 
As the March 2004 examination report indicates, the veteran 
reported continuing intermittent tachycardia episodes 
occurring as often as 2-3 times per week and lasting from 
several minutes to 10 minutes.  He denied chest tightness or 
pain, but reported intermitten shortness of breath during 
tachycardia episodes.  There was no evidence of orthopnea, 
paroxysmal noctural dyspnea, or other cardiovascular symptoms 
in between episodes.  Nor did the veteran have heart murmurs, 
gallops, or thrills, or enlargement of the heart.  The 
diagnosis was cardiac arrhythmia and probable paroxysmal 
supraventricular tachycardia.       
  
Under Diagnostic Code 7010, a 30 percent rating is assigned 
for paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than 4 episodes/year as documented by 
ECG or Holter monitor.  The evidence indicates that the 
veteran was seen at an emergency room several times since 
late 2000 due to tachycardia episodes.  He reportedly has, 
however, more frequent episodes than the emergency room 
visits alone would suggest.  Whether the veteran has a few to 
several episodes a week, as reported, or 4-plus episodes a 
year, as required under Diagnostic Code 7010, as 30 percent 
is the highest schedular evaluation permissible under 
Diagnostic Code 7010, neither the RO nor the Board can 
increase the currently assigned 30 percent rating under this 
code.  

Nor can a higher evaluation be assigned through the 
employment of other closely analogous diagnostic codes which 
provide schedular evaluations higher than 30 percent.  More 
specifically, while Diagnostic Codes 7011 and 7015 both 
permit a schedular evaluation of 60 percent (the next higher 
evaluation after 30 percent), they apply to diagnosed 
ventricular arrhythmias and atrioventricular blocks, 
respectively, not diagnosed in this case.  Moreover, a 60 
percent evaluation of ventricular arrhythmia or 
atrioventricular block under these Diagnostic Codes is 
focused upon significant evidence of dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction, or acute congestive heart failure, not shown 
here.
           
Finally, the Board has considered whether extraschedular 
evaluation is warranted due to severity of paroxysmal 
tachycardia.  Ordinarily, the VA Rating Schedule will apply 
unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to 38 
C.F.R. § 3.321(b)(1) (2003), an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the question of an extraschedular rating is a 
component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for 
the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See VAOPGCPREC 6-96 (Board may deny 
extraschedular ratings provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), wherein the Court found 
that when an extraschedular grant may be in order, that issue 
must be referred, pursuant to 38 C.F.R. § 3.321, to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."

The evidence does not suggest that this case presents so 
exceptional or unusual a disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to paroxysmal tachycardia, or otherwise render 
a schedular rating impractical.  There is no evidence that 
the veteran's current paroxysmal tachycardia disability is 
such that he requires frequent confinement or 
hospitalization; nor has the veteran himself alleged that he 
cannot engage in gainful employed due to paroxysmal 
tachycardia.  In fact, as the October 2001 C&P examination 
report notes, the veteran reported working full-time as a 
forklift operator and exercising daily by walking.  The May 
2002 private hospital records indicate that the veteran 
reported being gainfully employed as a long-distance truck 
driver.  Even during the recent March 2004 C&P examination, 
the veteran reported full-time gainful employment.  Further, 
while the veteran has been seen in the emergency room a 
number of times since 2000 for tachycardia episodes, he 
apparently was released after brief stays as necessary to 
perform necessary diagnostic testing.  There is no specific 
allegation or evidence that these emergency room stays 
significantly interfered with the performance or retention of 
gainful employment.  Accordingly, the Board finds that 
extraschedular consideration is not warranted under the facts 
of this case.



ORDER

A schedular disability evaluation higher than 30 percent for 
service-connected paroxysmal tachycardia (supraventricular 
arrhythmias) is not permissible; extraschedular evaluation is 
not warranted therefor.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



